               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                       CASE NOS.: 1:18-CR-47-RJC
                                  1:18-CR-68-RJC
                                  1:18-CR-88-RJC


UNITED STATES OF AMERICA


                  v.


WANDA SKILLINGTON GREENE



    NOTICE OF WITHDRAWAL OF OBJECTION TO TAX RESTITUTION
                          FIGURE

The defendant hereby withdraws any objection to the tax restitution figure of

$207,660.00 which had previously been left open for 90 days.


       Dated: September 9, 2019

                                      Respectfully submitted,

                                      /s/ Noell Tin
                                      Noell P. Tin
                                      TIN FULTON WALKER & OWEN PLLC
                                      301 East Park Avenue
                                      Charlotte, NC 28203
                                      T: 704-338-1220
                                      F: 704-338-1312
                                      ntin@tinfulton.com




      Case 1:18-cr-00088-RJC-WCM Document 103 Filed 09/09/19 Page 1 of 3
                             /s/ Thomas Amburgey

                             AMBURGEY LAW P.A.
                             22 South Pack Square #1200
                             Asheville, N.C. 28801
                             T: (828) 989-3210
                             F: (828) 610-5521
                             thomas@ashevilledefense.com

                             COUNSEL FOR WANDA GREENE




                               2
Case 1:18-cr-00088-RJC-WCM Document 103 Filed 09/09/19 Page 2 of 3
                          CERTIFICATE OF SERVICE


      The undersigned hereby certifies that he has served the foregoing NOTICE OF

WITHDRAWAL TO OBJECTION TO TAX RESTITUTION FIGURE with the Clerk

of Court using the CM/ECF system, which will send notification of such filing to

opposing counsel:


                                 Richard Edwards
                                 Assistant U.S. Attorney
                                 richard.edwards2@usdoj.gov


      Dated: September 9, 2019

                                            /s/ Noell P. Tin




                                   3
    Case 1:18-cr-00088-RJC-WCM Document 103 Filed 09/09/19 Page 3 of 3
